Exhibit 10.7

DATE

PARTICIPANT

ADDRESS

Dear PARTICIPANT:

We are pleased to inform you that the Compensation Committee granted you the
following stock options (Options):

 

Number of Options

   Grant Price      Expiration Date        

The Options will vest as follows:

                                                                           
              .

These Options are part of our compensation package, which includes the 2011
Omnibus Incentive Plan. This Plan permits the grant of Options to certain
employees and third party service providers. The Plan is intended to foster and
promote the long-term financial success of the Company and materially increase
shareholder value by (a) motivating superior performance by means of
performance-related incentives; (b) encouraging and providing for the
acquisition of an ownership interest in the Company by employees; and
(c) enabling the Company to attract and retain qualified and competent persons
to serve as members of our management team.

Please remember to log-in to your account at www.solium.com to review and
approve your current grants and the specific terms of the Options Agreement.

Thank you for your ongoing contribution to the Einstein Noah Restaurant Group
team!

Sincerely,

Jeffrey J. O’Neill

Chief Executive Officer